This was an action of assumpsit brought to recover back the consideration money, paid by plaintiff to defendant, in December last, for a certain bill of exchange, purporting to have been drawn by M. Anderson, master of the whaling bark “Chile,” upon Benjamin B. Howard, of New Bedford, which bill had been returned here prolest-ed for non-payment, and which the plaintiff now alleged to be a forgery. The bill was drawn for $3000, for which amount it had'been transferred by the defendant to the plaintiff, without endorsement. No fraud was imputed to the defendant, who is understood to have received the bill from Lyman Swan, of the firm of Swan & Clifford, who absconded some time ago from Honolulu.
The court charged the jury that, where a bill of exchange is sold and transferred by one party to another, without endorsement, as had been done in this case, the law’raised an implied warranty, on the part of the vendor, to the extent that the bill is what it is believed by the parties to be, a genuine bill; that the signature of the drawer is genuine, and not a forgery, and that if they were satisfied, from the evidence presented on behalf of the plaintiff, that the bill which he had received from the defendant was a forged document, it was therefore valueless, and unless it appeared that the plaintiff had taken upon himself all risk as to its not being genuine, at the time he,received it, he was entitled to recover back the consideration which he gave for it, together with interest, from the date of demand made on defendant, or if no demand had been proved, from the date the action was brought.
Verdict for plaintiff for the sum of $3040.